Citation Nr: 1037989	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  04-27 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  A Board videoconference hearing was held in March 
2009.

In an April 15, 2009, decision, the Board denied service 
connection for hepatitis C.   The Veteran appealed the April 2009 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in a March 2010 Order, the Court granted a 
joint motion filed by the parties, and vacated and remanded the 
case back to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The joint motion accepted by the Court determined that the Board 
inadequately explained why a VA examination or medical opinion 
was not necessary in this case.  The joint motion pointed out 
that VA's duty to provide a medical examination was not dependent 
on the presence of medical evidence linking hepatitis C to 
service.  

The joint motion also took issue with the Board's rejection of 
the Veteran's lay statements concerning his claimed in-service 
risk factors for hepatitis C.  Those factors consisted of 
receiving tattoos, treatment for a laceration to the left thumb, 
and treatment for a chin laceration due to a motor vehicle 
accident.  The joint motion noted several service treatment 
records it described as corroborative of two of the claimed risk 
factors.

Given the Veteran's lay assertions indicating that his hepatitis 
C "may be associated" with service, and in light of the joint 
motion's belief that 2 of the claimed risk factors are 
corroborated by the service treatment records, the Board finds 
that a VA examination of the Veteran is necessary.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination to address the nature and 
etiology of his hepatitis C.  The claims 
folders, including a copy of this remand, 
should be provided to the examiner for 
review.  Based on various possible means of 
exposure to hepatitis C both generally and 
in this case, and the clinical progress of 
this Veteran's disease, the examiner should 
address the following:

Is it at least as likely as not (i.e., is 
there a 50/50 chance) that the Veteran's 
hepatitis C is etiologically related to his 
period of service, to include receiving 
tattoos, treatment for a laceration to the 
left thumb, and treatment for a chin 
laceration due to a motor vehicle accident.  

A complete rationale for any opinion must 
be provided. 

2.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted in full the RO must 
issue a supplemental statement of the case, 
and provide the Veteran and his 
representative an opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case, 
the case should be returned to the Board for further appellate 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The Veteran and his representative have 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010). 




_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

